Citation Nr: 9927787	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left mandible, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to April 
1953 and from May 1955 to July 1955.  This matter came to the 
Board of Veterans' Appeals (Board) on appeal from a January 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In September 
1997 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran failed to report for VA examinations 
scheduled in December 1997, and in January and February 1998.  
He has not indicated a willingness to report for a VA 
examination. 

CONCLUSION OF LAW

The claims of entitlement to increased ratings for PTSD and 
residuals of a gunshot wound are denied for failure to report 
for scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.655 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented claims that are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed with respect to these 
issues and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Factual Background

The veteran's claim for increased ratings was received in 
January 1995.  At that time he submitted a December 1994 
letter from his private physician regarding his treatment for 
PTSD and residuals of gunshot wounds to the lower jaw.  
Thereafter, the veteran underwent VA psychiatric and dental 
examinations in December 1996.  

In September 1997, the Board remanded the veteran's claims, 
in part for VA psychiatric and special dental examinations.  
In an October 1997 letter to the veteran, the RO requested 
the veteran provide information regarding his private 
treatment and advised him that failure respond to the letter 
or report for a VA examination could adversely effect his 
appeal.  He did not respond to the letter.

Notes in the claims folder indicate that the veteran failed 
to report to December 31, 1997, January 7, 12, and February 
4, 1998 examinations.  It was also noted that the veteran had 
requested that his December appointment be rescheduled 
because of visual problems and that he agreed to report to 
the examinations scheduled on January 7, and February 4, 
1998.

The RO, in a March 1998 letter to the veteran, noted that 
they were advised by the VA Outpatient Clinic in Columbus, 
Ohio, that the veteran failed to report to his scheduled 
examinations.  The letter further indicated that the RO would 
ask that he be rescheduled if he were willing to report for 
an examination.  He was reminded that not reporting for the 
examination would have an adverse affect on the outcome of 
his appeal.  The veteran was given 60 days to respond to the 
letter, but did not reply.

Each letter was mailed to the veteran's current address of 
record in Mount Vernon, Ohio.


Analysis

The veteran's representative contends that VA has failed to 
establish a lack of good cause on the part of the veteran for 
his apparent failures to report to VA examinations and that 
VA has not fully informed him of the consequences for failure 
to undergo scheduled examinations.

Generally, when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, 
action specified by regulation is required.  38 C.F.R. § 
3.655(a). Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  Id.  Specifically, when an 
examination is scheduled in conjunction with an increased 
rating claim, and the claimant fails to report, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Although the veteran notified VA personnel that he was unable 
to report for the December examination because of visual 
problems, there is no evidence in the record to suggest that 
the veteran had good cause to fail to report to the 
subsequently scheduled examinations.  38 C.F.R. § 3.655(a).  
Copies of the October 1997 and March 1998 RO letters in the 
claims folder show the veteran's current address of record 
and clearly advise him that failure to report to the 
examinations would adversely affect his appeal.  There is no 
indication that he did not receive notice of the 
examinations.  Moreover, he specifically requested that two 
examinations be rescheduled.  Finally, the veteran has not 
indicated any present willingness to report for an 
examination.  Therefore, pursuant to 38 C.F.R. § 3.655(b), 
failure to report for a scheduled VA examination requires 
denial of the claim.  Action by the Board and VA is bound by 
the applicable law and regulations as written.  38 U.S.C.A. § 
7104(c).



ORDER

Increased evaluations for PTSD and residuals of a gunshot 
wound to the left mandible are denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

